                        IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF KANSAS


MAURICE L. MILES, JR.,

                       Plaintiff,

               v.                                             CASE NO. 19-3031-SAC

BASEER A. SAYEED, et al.,

                       Defendants.

                                 MEMORANDUM AND ORDER

       Plaintiff brings this pro se civil rights action pursuant to 42 U.S.C. § 1983. The Court

granted Plaintiff leave to proceed in forma pauperis. On June 7, 2019, the Court entered a

Memorandum and Order and Order to Show Cause (Doc. 5) (“MOSC”) granting Plaintiff until

June 28, 2019, in which to show good cause why his Complaint should not be dismissed for the

reasons set forth in the MOSC. The Court also granted Plaintiff until June 28, 2019, in which to

file a complete and proper amended complaint to cure all the deficiencies. Plaintiff has failed to

respond to the MOSC by the deadline.

       In the MOSC, the Court found that Plaintiff’s allegations regarding his medical care do not

allege deliberate indifference resulting in substantial harm. Plaintiff’s allegations indicate that he

has been furnished medical care during the relevant time frame. They also indicate that his claims

amount to a difference of opinion with the treatments he has been provided by medical staff.

Plaintiff’s allegations are nothing more than a lay person’s disagreement with the medical

treatment of his symptoms by medical professionals. Such allegations do not rise to the level of a

claim of cruel and unusual punishment under the Eighth Amendment; and are, at most, grounds for

a negligence or malpractice claim in state court.

       The Court also found that Plaintiff failed to allege personal participation by the warden in

                                                    1
the deprivation of his constitutional rights. An essential element of a civil rights claim against an

individual is that person’s direct personal participation in the acts or inactions upon which the

complaint is based. Kentucky v. Graham, 473 U.S. 159, 165–66 (1985); Trujillo v. Williams, 465

F.3d 1210, 1227 (10th Cir. 2006); Foote v. Spiegel, 118 F.3d 1416, 1423–24 (10th Cir. 1997).

         The Court also found that this action is subject to dismissal as against Defendant Corizon

Health Services because Plaintiff has not alleged the requisite causative custom or policy. In the

Tenth Circuit, “to hold a corporation liable under § 1983 for employee misconduct, a plaintiff must

demonstrate the existence of the same sort of custom or policy that permits imposition of liability

against municipalities under Monell.” Wishneski v. Andrade, 572 F. App’x 563, 567 (2014)

(unpublished) (citations omitted).

         Plaintiff has failed to respond to the MOSC within the allowed time. The Court finds that

this case should be dismissed for failure to state a claim.

         IT IS THEREFORE ORDERED THAT this case is dismissed for failure to state a

claim.

         IT IS SO ORDERED.

         Dated in Topeka, Kansas, on this 2nd day of July, 2019.

                                               s/ Sam A. Crow
                                               Sam A. Crow
                                               U.S. Senior District Judge




                                                  2
